                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JERMAINE LAMONT JENKINS,                   )
                                           )
                    Petitioner,            )
                                           )
      v.                                   )                 1:16CV1056
                                           )                 1:13CR487-1
UNITED STATES OF AMERICA,                  )
                                           )
                                           )
                    Respondent.            )

                                        ORDER

      The Recommendation of the United States Magistrate Judge was filed with

the Court in accordance with 28 U.S.C. § 636(b) and, on June 9, 2017, was

served on the parties in this action. Plaintiff filed Objections to the Magistrate

Judge’s Recommendation within the time limits prescribed by 28 U.S.C. § 636.

[Doc. #250.]

      The Court has reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination in accord with

the Magistrate Judge’s report. The Court therefore adopts the Magistrate Judge’s

Recommendation.

      IT IS THEREFORE ORDERED that Petitioner’s Motion under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence [Doc. #225] is denied without

issuance of a certificate of appealability, and that this action is dismissed.
      A Judgment dismissing this action will be entered contemporaneously with

this Order.

      This the 5th day of August, 2019.


                                          /s/ N. Carlton Tilley, Jr.
                                     Senior United States District Judge




                                          2
